          Case 1:18-cv-10626-VSB Document 40 Filed 04/24/20 Page 1 of 3




                                                        April 24, 2020

BY ECF                                                        Application granted in part. Defendant shall have an additional
                                                              thirty (30) days to answer the First Amended Complaint.
The Honorable Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square                                                                                       4/27/2020
New York, N.Y. 10007

        Re:     Chanel, Inc. v. The RealReal, Inc., Case No. 1:18-cv-10626-VSB

Dear Judge Broderick:
        I write on behalf of The RealReal, Inc. (“TRR”) to request an extension of time to answer
Plaintiff’s First Amended Complaint in light of the current public health emergency due to the
COVID-19 virus. TRR respectfully requests that the time to answer Plaintiff’s First Amended
Complaint be extended by sixty days to June 29, 2020.

         On March 30, this Court issued an Opinion & Order granting in part and denying in part
TRR’s Motion to Dismiss Plaintiff’s First Amended Complaint and ordering TRR to file an
answer to the First Amended Complaint within thirty days, by April 29 (ECF No. 39). TRR first
contacted Plaintiff’s counsel to request a sixty-day extension on April 8, and counsel discussed
the extension during a phone call the next day. See Exh. A at 6-8 (Emails between Plaintiff’s
counsel and TRR). During the phone call, Plaintiff’s counsel indicated that Chanel would
respond by April 14. Having not received a response, TRR again contacted Plaintiff’s counsel
on April 15 and 17. Id. at 5-6. On April 17, Plaintiff’s counsel consented to a thirty-day
extension, but requested that TRR provide “specific reasons” beyond “the general ‘COVID-19’
disruption as the basis for requesting” an additional thirty-day extension, for a total of sixty days.
Id. at 4-5. On April 20, TRR responded to Plaintiff’s counsel with the reasons detailed in this
letter, namely the stay-at-home restrictions in effect at the local, state, and national levels, as well
as the closures of undersigned counsel’s law firms. Id. at 3-4. The same day, Plaintiff’s counsel
replied asking for more time to consider TRR’s request for an additional thirty-day extension,
and TRR agreed. Id. at 2-3. On April 23, more than two weeks after TRR’s first outreach,
Plaintiff’s counsel rejected TRR’s request for an additional thirty-day extension but indicated
that “Chanel will be reasonable” if “the circumstances change and/or there is a specific reason
for an additional extension of thirty days.” Id. at 1.

        As this Court is aware, the current public health emergency due to the COVID-19 virus
has caused significant disruption to normal business operations and across the legal profession,
particularly in and around New York, New York and San Francisco, California, where TRR’s
operations are headquartered. On March 16, 2020, the White House, in order to reduce the
spread of the COVID-19 virus, advised all Americans to work at home whenever possible for at
least the next fifteen days (https://www.whitehouse.gov/articles/15-days-slow-spread/). On
March 29, the White House extended its coronavirus guidelines for at least another month, to
April 30 (https://www.whitehouse.gov/articles/these-30-days-how-you-can-help/).
         Case 1:18-cv-10626-VSB Document 40 Filed 04/24/20 Page 2 of 3



         Furthermore, on March 19, the Governor of California issued a “stay at home” order to
apply statewide, which will remain in place until further notice (https://covid19.ca.gov/img/N-
33-20.pdf). On March 31, the City and County of San Francisco, California, issued an extended
and more restrictive “stay at home” order through at least May 3
(https://www.sfdph.org/dph/alerts/files/HealthOfficerOrder-C19-07b-ShelterInPlace-
03312020.pdf).

         Likewise, on March 22, the Governor of New York issued a statewide “stay at home”
order (https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.8.pdf). On
April 16, the Governor of New York extended the order through at least May 15
(https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.18.pdf).
Moreover, undersigned counsel’s law firms have closed their offices except for emergency
personnel and advised all legal personnel to work at home.

         Due to the restrictions noted above, counsel are working from home, are not conducting
in-person business meetings with other individuals, and are currently unable to travel away from
their respective residences for business purposes. These restrictions have severely limited TRR’s
ability to gather the information needed to answer Plaintiff’s First Amended Complaint within
the thirty days ordered by the Court. In light of these circumstances, TRR respectfully requests
that the time to answer Plaintiff’s First Amended Complaint be extended to June 29, 2020.

        Although the parties have previously stipulated to, and this Court so-ordered, schedules
for the briefing of Defendant’s Motion to Dismiss Complaint (ECF Nos. 8 & 9) and Motion to
Dismiss First Amended Complaint (ECF Nos. 27 & 28), TRR has not made a previous request
for an extension of the time to answer Plaintiff’s First Amended Complaint. TRR does not make
this request for delay or any other improper purpose, but rather in response to the current public
health emergency due to the COVID-19 virus.

        For the Court’s convenience, TRR files a proposed order extending TRR’s time to answer
Plaintiff’s First Amended Complaint along with this letter. Thank you for your consideration.

                                                     Respectfully,

                                                     /s/ Karen L. Dunn
                                                     Karen L. Dunn
                                                     BOIES SCHILLER FLEXNER LLP
                                                     1401 New York Ave. NW
                                                     Washington, D.C. 20005
                                                     T: (202) 237-2727




                                                2
Case 1:18-cv-10626-VSB Document 40 Filed 04/24/20 Page 3 of 3



                                   Leigh M. Nathanson
                                   Laura E. Harris
                                   Yotam Barkai
                                   BOIES SCHILLER FLEXNER LLP
                                   55 Hudson Yards
                                   New York, New York 10001
                                   T: (212) 446-2300

                                  SIDLEY AUSTIN LLP
                                  Rollin A. Ransom (Admitted Pro Hac Vice)
                                  Lauren M. De Lilly (Admitted Pro Hac
                                   Vice)
                                  555 West Fifth Street
                                  Los Angeles, California 90013
                                  T: (213) 896-6000

                                  Attorneys for Defendant The RealReal, Inc.




                              3
